Citation Nr: 0514480	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  01-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including residuals of a myocardial infarction and coronary 
artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1956 to March 1957, from February 1978 to February 
1980, from April 1980 to August 1980, from April 1983 to 
October 1983, and from March 1985 to September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
to the RO for additional development in October 2003.  

The Board notes that the issue of entitlement to service 
connection for chronic obstructive sleep apnea previously 
developed for appellate review was fully resolved in the 
veteran's favor in a May 2004 rating decision.  As the 
veteran has expressed no disagreement with that 
determination, the Board finds the issue listed on the title 
page of this decision is the only matter for appellate 
review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  The evidence demonstrates the veteran's present 
cardiovascular disease was incurred after service and is not 
due to any incident of active service or any service-
connected disability.


CONCLUSION OF LAW

A cardiovascular disease was not incurred in or aggravated by 
active service and is not proximately due to or a result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in July 2001 
and May 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency or original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board.  The issue on appeal was also re-adjudicated 
and a supplemental statement of the case was issued in 
December 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of 
this claim and to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letters did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
December 2004 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the notice letters was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issue 
on appeal were obtained in May 2003 and September 2004.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  Therefore, the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records are negative for complaint, 
treatment, or diagnosis of cardiovascular disease.  Periodic 
medical examinations in September 1982 and March 1984 
revealed normal clinical heart and vascular system 
evaluations.  Records dated in July 1985 show the veteran was 
hospitalized because of a severe bronchospastic episode.  
Subsequent reports noted diagnoses of bronchial asthma 
exacerbated by cigarette smoking.  

In a November 1986 rating decision service connection was 
established for bronchial asthma.  A 0 percent disability 
rating was assigned.

Private medical correspondence dated in January 1990 from Dr. 
M.A.D. noted a diagnosis of obstructive sleep apnea.  It was 
the physician's opinion that the veteran had obstructive 
sleep apnea since 1985 and, in essence, that the previous 
diagnosis of bronchial asthma had been erroneous.

VA examination in April 1990 noted the veteran's heart had a 
regular sinus rhythm, with no murmurs.  His heart did not 
clinically appear to be enlarged.  It was also noted that a 
chest X-ray report revealed no evidence of active 
intrathoracic disease and that an electrocardiogram (EKG) 
showed a normal sinus rhythm.  

In a September 1993 decision the Board granted entitlement to 
an increased 10 percent disability rating for bronchial 
asthma and denied entitlement to service connection for 
obstructive sleep apnea.  

Private medical records dated in December 1998 include 
diagnoses of anteroapical and acute myocardial infarction.  
It was noted the veteran had a history of hypertension, 
hypercholesterolemia, and a questionable history of asthma.  
No opinions as to etiology were provided.

In correspondence dated in December 1999 the veteran 
requested service connection for a heart disorder.  He stated 
he had a heart attack in December 1998 and that since 
receiving an angioplasty he had not experienced any breathing 
problems.  He reported his doctor had informed him that his 
breathing problems may have been the beginning of his heart 
disorder.  

In a December 1999 statement Dr. G.H.R. noted he had been the 
veteran's primary cardiologist since December 1998.  It was 
the physician's opinion that that the veteran did not have 
significant bronchial asthma and that more likely some of his 
breathing problems were due to an underlying coronary disease 
which became clinically more evident with his myocardial 
infarction.  In an October 2000 statement Dr. G.H.R. noted 
agreement with the veteran's pulmonary specialist, Dr. 
M.A.D., that his breathing difficulties were due to 
underlying coronary artery disease.  It was noted that in 
September 2000 after percutaneous revascularization his 
symptoms of dyspnea had completely resolved.  The physician 
stated that, without question, the veteran's dyspnea was 
predominantly due to underlying coronary artery disease and 
not pulmonology pathology.

VA examination in May 2003 summarized the medical evidence of 
record and found that, given the significance of the 
veteran's respiratory/severe obstructive sleep apnea 
documented by an October 2002 sleep study, it was more likely 
the respiratory disorder was secondary to obstructive sleep 
apnea possibly dating back to 1985.  It was also noted that, 
given the veteran's ejection fraction was slightly reduced at 
50 percent, it was reasonable to suggest that his 
cardiovascular disease contributed to his respiratory 
symptoms.  

In a May 2004 rating decision the RO granted entitlement to 
service connection for obstructive sleep apnea.  A separate 
rating for asthma was terminated effective the same date.

In correspondence dated in September 2004 Dr. G.H.R. noted 
the veteran had an extensive history of coronary artery 
disease and that each time he had recurrent problems with 
myocardial ischemia and active coronary or graft disease his 
initial presenting symptom had been dyspnea.  The physician 
stated that "[u]ndoubtedly he had cardiovascular disease 
even back in 1985, likely counting for at least some, if not 
all of his respiratory symptoms during military service."

A September 2004 VA medical opinion noted a review of the 
medical evidence revealed the veteran had coronary artery 
disease, but that there was no documentation of 
cardiovascular disease in his service medical records.  It 
was noted that, in fact, a review of the blood pressure 
findings in service revealed no data to support a diagnosis 
of hypertension at that time.  The veteran's symptoms of 
dyspnea on exertion, shortness of breath, and pulmonary 
findings on examination as reported in his service medical 
records were noted as consistent with bronchial asthma and/or 
obstructive sleep apnea.  It was the examiner's opinion that 
it would be pure speculation to draw a relationship between 
his coronary artery disease and military service and that his 
nonservice-connected hypertension, obesity, and tobacco abuse 
more likely than not contributed to the development of the 
coronary artery disease in 1998.  It was noted that there was 
no evidence indicating cardiovascular disease accounted for 
any of the veteran's respiratory symptoms during military 
service.  The examiner stated that it would only be pure 
speculation to relate the veteran's onset of cardiovascular 
disease to the period of active service from March to 
September 1985.  

In correspondence dated in December 2004 the veteran, in 
essence, reiterated his claim and noted that his active 
service involved more than just the period from March to 
September 1985.  He asserted that he may have acquired his 
heart problems because of his sleep apnea.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be considered service connected.  
38 C.F.R. § 3.310 (2004).  When aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."), citing State v. Asbury, 415 S.E.2d 891, 895 
(W. Va. 1992).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  VA may favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429 
(1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds the 
persuasive medical evidence demonstrates the veteran's 
cardiovascular disease developed many years after service and 
developed as a result of nonservice-connected disorders.  It 
was the September 2004 VA examiner's opinion that it would be 
pure speculation to draw a relationship between the veteran's 
coronary artery disease and military service and that his 
nonservice-connected hypertension, obesity, and tobacco abuse 
more likely than not contributed to the development of the 
coronary artery disease in 1998.  

Although the private medical opinions of Dr. G.H.R. relate 
the veteran's manifestations of respiratory problems during 
service to the onset of cardiovascular disease, the September 
2004 VA opinion is considered to warrant a greater degree of 
probative weight because of the examiner's comprehensive 
review of the evidence.  The Board also notes that the 
opinions of Dr. G.H.R. appear to be inconsistent with the 
medical evidence contemporaneous to service and with the 
findings of the VA examination in April 1990 noting that the 
veteran's heart had a regular sinus rhythm with no murmurs, 
that a chest X-ray revealed no evidence of active 
intrathoracic disease, and that an EKG revealed a normal 
sinus rhythm.  

Although the veteran believes his cardiovascular disease was 
incurred as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. pp. 91; Espiritu, 2 Vet. App. 492.  There is no 
competent evidence linking this disorder to any other 
incident of active service nor any service-connected 
disability.  Therefore, the Board finds entitlement to 
service connection for cardiovascular disease is not 
warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for cardiovascular disease, 
including residuals of a myocardial infarction and coronary 
artery disease, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


